Citation Nr: 1430322	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  09-41 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1956 to June 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri that denied entitlement to TDIU.

In a December 2012 decision, the Board denied entitlement to TDIU.  The Veteran appealed this Board decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2014, the Court issued an order granting a Joint Motion for Remand.  The order served to vacate and remand the Veteran's claim of entitlement to TDIU in compliance with the Joint Motion for Remand.    

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The most probative evidence of record demonstrates that the Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation consistent with his education and occupational experience.  


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2013).    





REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

Law and Regulations

A TDIU rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from common etiology or a single accident; (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal neuropsychiatric; (4) multiple injuries incurred in action; or (5) multiple disabilities incurred as a prisoner of war.  It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the Veteran unemployable. 

In Beaty v. Brown, 6 Vet. App. 532, 537 (1994), the Court of Appeals for Veterans Claims indicated that the Board cannot deny the veteran's claim for total rating based on individual unemployability without producing evidence, as distinguished by mere conjecture, that the veteran can perform work.  

Consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  

Marginal employment shall not be considered substantially gainful employment.  For purposes of 38 C.F.R. § 4.16,  marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).

Facts and Analysis

Based on a thorough review of the record, the Board finds that the competent medical evidence supports the Veteran's claim for a TDIU.  

The Board notes that the Veteran is service-connected for herniated disc of the lumbar spine, rated as 40 percent disabling; arthritis of the right and left hands, each evaluated as 10 percent disabling; arthritis of the right and left wrists, each evaluated as 10 percent disabling; arthritis of the right and left shoulders, each evaluated as 10 percent disabling; tinnitus, evaluated as 10 percent disabling; hemorrhoids, evaluated as noncompensable; and right ear hearing loss, evaluated as noncompensable, for a combined evaluation of 70 percent.  The schedular criteria for consideration of a total rating under the provisions of 38 C.F.R. § 4.16(a) are met.  

A July 2012 VA opinion found that the Veteran's service-connected disabilities would restrict heavy lifting, but would not prevent the Veteran from performing sedentary work.  However, in coming to this conclusion, the examiner did not consider the Veteran's lay statements in his Form 9 and notice of disagreement (NOD) to the effect that he was unable to type due to the pain in his wrists and hands.  The Veteran's NOD also stated that he had lost grip strength in both hands, and dropped things, which was also not considered by the examiner.  Because the examiner did not consider these competent lay statements, the July 2012 VA opinion as to the ability of the Veteran to perform sedentary employment is inadequate.    

An August 2008 VA examination of the Veteran's hands and wrists also noted weakness of grip and difficulty twisting, as demonstrated by opening a jar.  An August 2008 VA spine examination noted that it hurt the Veteran to sit for prolonged periods of time, including sitting at a computer.  

An October 2009 letter from one of the Veteran's VA healthcare providers opined that the Veteran has not been able to tolerate work activities for some time due to pain and the degenerative disease process, and that he is not employable.  

An April 2014 individual unemployability assessment was performed by a private vocational consultant who had reviewed the Veteran's claims file.  The consultant noted that the Veteran cannot use his hands and wrists for more than ten minutes maximum, at which point he needs to rest for up to ten minutes or place his hands in hot water for relief.  The Veteran rarely uses e-mail, does not text, and does not type letters.  The consultant opined that the Veteran's reported functional limitations were consistent with the medical information in his claims file.  The consultant also discussed the Veteran's educational history of an Associate's degree in Business, and his vocational history as an office administrator and then a computer operator, as well as work history including sheet metal work, furniture repair, real estate sales, and clerical work.  He found that the Veteran's symptoms, including the limited range of motion, pain on movement, and flare-ups noted by the VA examiner, as well as the Veteran's inability to use his hands for more than ten minutes at a time, render him unable to do sedentary work or sustain a standard eight-hour work day.  The consultant ultimately concluded that it is at least as likely as not that the Veteran's service-connected disabilities prevent him from securing or following a substantially gainful occupation.  

The Board finds that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.  As the July 2012 examiner did not consider the Veteran's reports of his limited ability to use of his hands, and the October 2009 letter from one of the Veteran's treatment providers was not supported by detailed rationale, the April 2014 assessment has the most probative value.  The limitations placed on the Veteran's manual dexterity by his painful arthritis of the hands and wrists prevent him from performing the typing, clerical work, and computer operation that was the focus of his past sedentary vocational history.  

The Board concludes that the Veteran has been unable to follow a substantially gainful occupation consistent with his educational and occupational experience, due to his service-connected disabilities, throughout the rating period on appeal.  Accordingly, a TDIU is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1991).  


ORDER

Entitlement to a TDIU is granted, subject to the laws and regulations governing the award of monetary benefits.  



____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


